301 F.2d 310
Jesse TURNERv.CITY OF MEMPHIS, a municipal corporation chartered under the laws of the State of Tennessee and Dobbs Houses, Inc., a corporation organized and existing under the laws of the State of Tennessee, and W. S. Haverfield, Manager of the Dobbs Houses, Inc., Restaurant in the Memphis Municipal Airport.
No. 14600.
United States Court of Appeals Sixth Circuit.
April 11, 1962.

Appeal from the United States District Court for the Western District of Tennessee Western Division, at Memphis.
Constance Baker Motley, New York City, R. B. Sugarmon, Jr., A. W. Willis, Jr., H. T. Lockard, B. L. Hooks, B. F. Jones, I. H. Murphy, Memphis, Tenn., for appellant.
Frank B. Gianotti, Jr., John Heiskell, Larry Creson, James Manire, Memphis, Tenn., for appellees.
Before MILLER, Chief Judge, CECIL and WEICK, Circuit Judges.

ORDER.

1
It appearing to the Court that the Supreme Court, on March 26, 1962, in case No. 84, 82 S.Ct. 805, granted certiorari in this case prior to judgment in this Court, D.C., 199 F.Supp. 585 (28 U.S.C. §§ 1254(1) and 2101(e); Stainback v. Mo Hock Ke Lok Po, 336 U.S. 368, 370-371, 69 S.Ct. 606, 93 L.Ed. 741) vacated the District Court's abstention order and remanded the case to the District Court with directions to enter a decree granting appropriate injunctive relief against the discrimination complained of:


2
It is hereby ordered that the case as pending in this Court on appeal be remanded to the District Court with instructions to proceed in conformity with the order of the Supreme Court.